Citation Nr: 1233846	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-07 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).

Entitlement to a compensable disability rating for service-connected scar, status post umbilical cord repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves with active duty from June 1980 to October 1980 and he served in the United States Marine Corp with active duty from May 1981 to July 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified during the August 2012 Board hearing that he received treatment at the VA Medical Center (VAMC) in Long Beach, California from 1989 to 1998.  Hearing Transcript at 8.  Thereafter, he received treatment from the West Los Angeles VAMC from 1998 to the present.  He testified that he was diagnosed with PTSD at the West Los Angeles VAMC in February 2012.  Hearing Transcript at 2.  The claims file contains treatment records at the West LA VAMC from May 1998 to March 2001 and from December 2008 to January 2010 and Long Beach VAMC from April 2003 to December 2003 and from August 2005 to January 2009.  The claims file does not contain any VA treatment records prior to 1998, from March 2001 to April 2003 and as of January 2010.  The Board finds that the RO/AMC should attempt to locate any outstanding VA treatment records and associate them with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With respect to private treatment records, the Veteran testified that he received treatment for a motor vehicle accident in 1984 at Loma Linda Medical Center.  A September 1984 service treatment record shows that the Veteran was in motor vehicle accident on September 14, 1984 and he was treated at Loma Linda Hospital.  The Veteran also asserted that he received psychiatric treatment while he was incarcerated in 1989.  Hearing Transcript p. 7.  An April 2003 VA treatment record shows that the Veteran reported that he received treatment in the psychiatric unit while incarcerated at Chino State from 1994 to 1995 and he received outpatient follow up at Harbor UCLA Medical Center until 1999.  The Board observes that these private treatment records are not associated with the claims file.  VA has a duty to assist the veteran in obtaining relevant records, including private treatment records, which the veteran has adequately identified.  38 U.S.C.A. § 5103A(c).  VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the veteran's claim for a benefit under a law administered by VA.  38 U.S.C.A. § 5103A.  Thus, a remand is necessary to attempt to obtain these records.
 
The Veteran testified that he receives Social Security disability.  Hearing Transcript at 10.  Where VA has actual notice of the existence of records held by SSA, which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992), Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records).  These records are not associated with the claims file.  Therefore, the Board finds that the RO/AMC should attempt to obtain any SSA disability determinations and records associated with the determination.

Regarding the Veteran's service connection claim for a psychiatric disability, the Veteran contends that he has PTSD related to a motor vehicle accident during military service.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or symptoms of a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 79 (2006).   The Veteran's service treatment records show that the Veteran was involved in two motor vehicle accidents in June 1983 and September 1984 during active military service.  The evidence of record reveals that the Veteran has reported symptoms of a psychiatric disability, such as reliving the motor vehicle accident in service, nightmares, and cold sweats.  Hearing Transcript at 7.  The Veteran also testified that he had these symptoms since discharge from military service.  Hearing Transcript at 6-10.  Therefore, there is evidence of record indicating that the Veteran's current symptoms of a psychiatric disability may be related to military service.  Based on the foregoing, the Board finds that the Veteran should be provided with a VA examination and opinion for his service connection claim. 

Concerning, the Veteran's increased rating claim for scar, status post umbilical cord repair, he indicated that his scar symptoms have increased in severity since his last VA examination.  Hearing Transcript p. 4-5.  The U.S. Court of Appeals for Veterans Claims has held that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination."  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Furthermore, according to VAOPGCPREC 11-95 (1995), a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  Thus, the Board finds that the Veteran should be provided with a new examination regarding his scar.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records from 1989 to 1998 and from January 2009 to the present at Long Beach VAMC, from March 2001 to December 2008 and from January 2010 to the present from West LA VAMC.  If the records are not available, obtain written confirmation of that fact.  If after the above steps have been taken and VA concludes that it is reasonably certain that further efforts to obtain the records would be futile, VA will provide the Veteran with notice of that fact as required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and allow an appropriate period of time for the Veteran to respond.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.

2. Take appropriate steps to contact the Veteran and to elicit from the Veteran the appropriate consent to obtain the private treatment records from Loma Linda Medical Center on September 14, 1984, the detention center in which he was confined in 1989, the Chino State Prison from 1994-1995 and the Harbor UCLA Medical Center from 1995 to 1999.  If VA secures the proper consent from the Veteran, then attempt to obtain any treatment records related to the Veteran's mental health and associate them with the Veteran's VA claims folder.

3. Contact the Social Security Administration (SSA) and request copies of any disability determinations and medical records used by that agency in making such determinations on behalf of the Veteran for SSA benefits purposes.  Any records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

4. After completing the above development and associating any additional records with the claims file, provide the Veteran with a VA psychiatric examination.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies and tests deemed necessary should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any psychiatric disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) caused by or related to active military service to include the motor vehicle accidents documented in the Veteran's service treatment records and any symptomatology that may have been shown in service.  

The examiner should provide an explanation for all conclusions reached.  As part of his or her explanation, the examiner is asked to address the Veteran's lay statements of the onset of symptoms at discharge from military service.  

5. After completing the above development and associating any additional records with the claims file, schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's service-connected scar, status post umbilical cord repair.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  As part of this examination, the examiner should specifically comment on the following: the size and shape of any post-operative scar(s), to include whether there is underlying soft tissue damage or whether the scar is unstable, adherent, painful, or causes any limitation of function or other indirect sequalae.  If the examiner determines that the post-operative scar(s) found on examination results in limitation of function, please discuss the affected part and degree of limitation of function/motion of the affected part.

6. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for a psychiatric disorder (claimed as PTSD) and entitlement to an increased rating for scar, status post umbilical cord repair.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


